We are in accord that plaintiff is not entitled to relief by mandamus for breach of his contract with the auditor general, which breach has now had legislative approval. SanilacSupervisors v. Auditor General, 68 Mich. 659. That should end this lawsuit. But we have been persuaded to express further opinion, merely advisory. In so doing, and in that regard, we ought not to permit plaintiff to prevail on a question he has no legal right to raise, namely, that Act No. 2, Pub. Acts 1933, violates the obligations of contracts of those, if any, who have loaned money pursuant to Act No. 26, Pub. Acts 1931. If money has been loaned to any political subdivision of the State under such act, the obligation of such contract is to the creditor, who may assert its impairment. No one without interest in a contract may complain of impairment of its obligation.
Mandamus should be denied.
SHARPE, J., concurred with CLARK, J. *Page 660